Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Belden (US PG Pub 2003/0125780).
Regarding claims 1-2, Belden discloses a lead, comprising: a connector including a cathode terminal and an anode terminal (142, “third pin (not shown in FIG. 1)” [0043]); an electrode including a tip 12 and a ring 18; and a circuit 21, 25 configured to connect the anode terminal of the connector to the tip of the electrode (“tip electrode 12 provides cardioversion/defibrillation stimulation, and, in one embodiment, may be used as an anode for bipolar pace/sense therapy in conjunction with the pace/sense cathode” [0026]) and to connect the cathode terminal of the connector to the ring of the electrode (“ring electrode 18 may be used as the pace/sense cathode if the location of ring electrode is more favorable for such therapy than the most distal electrode” [0028]).
Regarding claim 3, Belden discloses wherein the connector is configured to connect in only one orientation (“lockout member 149” [0046]; fig. 1,3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chitre et al. (US PG Pub 2005/0080471)
Bourn et al. (US PG Pub 2009/0054947)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792